** Summary ** ELIGIBILITY OF EMPLOYEES — STATE RETIREMENT PLAN The question of eligibility of any or all employees with respect to participation in any or all retirement systems as authorized by law, is controlled by statute in each instance and each particular employee's eligibility must be determined on an individual basis pursuant to the guidelines as set out by statute, ordinance or resolution. The Attorney General has considered your opinion request wherein, in effect, you ask the following question: "Are city attorneys, municipal judges, county employees and/or State consultants considered to be full time employees for retirement purposes?" Title 74 O.S. 902 [74-902](15) (1971) defines "employee" as follows: "Any officer or employee of a participating employer, whose employment is not seasonal or temporary and whose employment requires at least 1,000 hours of work per year and whose salary or wages is at least $90.00 per month or a salary established by statute to be more than $90.00 per month . . . ." There is no broad definition statutorily prescribed as to defining an "employee." The eligibility of an employee to participate in any retirement system as authorized by the laws of Oklahoma is controlled by statute. As to a retirement system within cities of over 240,000 population, the city or town so establishing a retirement system shall provide for the qualifications of the persons eligible for such retirement benefits, 11 O.S. 1552 [11-1552] (1971). As to counties of 300,000 in population or more, a county employees retirement system is authorized and eligibility is also determined by resolution promulgated by the county governing control with respect to the qualifications of persons eligible for retirement benefits. Section 74 O.S. 902 [74-902](15) as heretofore cited, provides specific guidelines in terms of number of hours and amount of salary or wage with respect to the eligibility of employees participating within the Oklahoma Public Employees Retirement System. Therefore, it is the opinion of the Attorney General that your question be answered as follows: The question of eligibility of any or all employees with respect to participation in any or all retirement systems as authorized by law, is controlled by statute in each instance, and each particular employee's eligibility must be determined on an individual basis pursuant to the guidelines as set out by statute, ordinance or resolution. (Larry L. French) ** SEE: OPINION NO. 74-236 (1974) **